Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 11/16/2021, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/EDUARDO COLON SANTANA/            Supervisory Patent Examiner, Art Unit 2846                                                                                                                                                                                            

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over WU et al. US 2015/0185095 in view of Tadano US 2012/0306411

Regarding claim 1, WU disclosed a motor controller, comprising: 
a processor (See Fig. 1A 120); and 
a machine readable medium (Para. 0035), the medium comprising instructions that, when loaded and executed by the processor (Fig. 1A, 1B, 2, item 120), cause the processor to: 
receive an estimated or sensed speed of a motor  (Para. 0044, items 114; 115 and 117); 
WU do not teach but Tadano disclose extract a mechanical frequency component (Fig, 3, item 19) from the estimated or sensed speed (Fig. 3, item 17), the estimated or sensed speed including a combination of an expected speed (see Para. 0014…A rotation phase/speed detector section 17 performs conversion from a rotation sensor signal abz of a rotational position sensor 18 such as an encoder, into information on the rotational speed .omega. and rotational phase .theta..) and the mechanical frequency (See output of torque ripple extraction item 19) and Par 0058-0060; 
transform the mechanical frequency into direct quadrature (DQ) domain at the mechanical frequency (Para. 0012 See items 21, 21, 11 also Para. 0020, item 22 iqc*); 
control the mechanical frequency to zero (Para. 0056); and 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extract a mechanical frequency component from the estimated or sensed, the estimated or sensed speed including an expected speed and the mechanical frequency as per Tadano, the motivation being that the torque ripple of electric machine can be suppressed with improved inverter response and greater precision.

Regarding claim 2, Tadano teach the motor controller of Claim 1, further including instructions for causing the processor to: generate the dampening signal by converting the controlled mechanical frequency at zero to DQ domain at an electrical frequency. (Para. 0056)

Regarding claim 3, Tadano teach the motor controller of Claim 2, further including instructions for causing the processor to feed forward the converted mechanical frequency at zero to DQ domain at an electrical frequency to a next iteration of control. (Note, the next iteration of control of the mechanical frequency at zero to DQ domain takes place at the current vector control item 12)

Regarding claim 4, Tadano teach the motor controller of Claim 1, further including instructions for causing the processor to feed the controlled mechanical frequency forward to a next iteration of control. (See output of torque ripple extraction item 19)



Regarding claims 6, Tadano disclosed the motor controller of claim 1, further including instructions for, upon feedback of speed and position (see item 18, 17) of the motor (13), removing the mechanical frequency from the speed and position of the motor for a next execution of motor control. (Para. 0056)

Regarding claims 7, Tadano disclosed the motor controller of claim 1, further including instructions for causing the processor to calculate the compensation by performing a proportional-integrative (PI) Loop (see item 12) over an extracted ripple in DQ Domain. (Para. 0044)

Regarding claim 21, Tadano teach the motor controller of Claim 1, wherein the expected speed (speed detector section 17) and the mechanical frequency (torque ripple suppression control section 21) are separate measurements (see figure 3). 

Regarding claim 22,Tadano teach the motor controller of Claim 1, further including instructions for causing the processor to: separate the expected speed and the mechanical frequency; Note: See the disclosure at item 17 and 21 of Fig. 3

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over WU et al. US 2015/0185095 in view of in view of Tadano US 2012/0306411

Regarding claim 8 WU disclosed a motor controller, comprising: 
a processor (See Fig. 1A, 1B, 2, item 120); and 
a machine readable medium (Para. 0035), the medium comprising instructions that, when loaded and executed by the processor (Fig. 2, item 120), cause the processor to: 
receive an estimated or sensed speed of a motor  (Para. 0044, items 115, 114, 117); 
WU do not teach but Tadano disclose extract a mechanical frequency component (Fig, 3, item 19) from the estimated or sensed speed (Fig. 3, item 17), the estimated or sensed speed including a combination of an expected speed (Para. 0014…A rotation phase/speed detector section 17 performs conversion from a rotation sensor signal abz of a rotational position sensor 18 such as an encoder, into information on the rotational speed .omega. and rotational phase .theta..) and the mechanical frequency (See output of torque ripple extraction item 19); 
transform the mechanical frequency into direct quadrature (DQ) domain at the mechanical frequency (Para. 0012 See items 21, 22, 11 also Para. 0020, item 22 iqc*); 
control the mechanical frequency to zero (Para. 0056); and 
generate a dampening signal for torque (i.e. current command on the higher harmonic) based upon the controlled mechanical frequency (Para. 0056).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extract a mechanical frequency component from the estimated or sensed, the estimated or sensed speed including an expected speed and the 

 	Regarding claim 9, Tadano teach the article of Claim 8, further including instructions for causing the processor to: 
generate the dampening signal by converting the controlled mechanical frequency at zero to DQ domain at an electrical frequency. (Para. 0056)
 
Regarding claim 10, Tadano teach the motor controller of Claim 9, further including instructions for causing the processor to feed forward the converted mechanical frequency at zero to DQ domain at an electrical frequency to a next iteration of control. (Note, the next iteration of control of the mechanical frequency at zero to DQ domain takes place at the current vector control item 12)
 
Regarding claims 11, Tadano disclosed the motor controller of claim 8, further including instructions for causing the processor to feed the controlled mechanical frequency forward to a next iteration of control. (See output of torque ripple extraction item 19)
 
Regarding claim 12, Tadano disclosed the motor controller of claim 1, further including instructions for causing the processor to extract the mechanical frequency component (Para. 0038)
 

 
Regarding claim 14, Tadano disclosed the motor controller of claim 1, further including instructions for causing the processor to calculate the compensation by performing a proportional-integrative (PI) Loop over an extracted ripple in DQ Domain. (Para. 0044)

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over WU et al. US 2015/0185095 in view of in view of Tadano US 2012/0306411

Regarding claim 15 WU disclosed a motor controller, comprising: 
a processor (See Fig. 1A, 1B, 2 and item 120); and 
a machine readable medium (Para. 0035), the medium comprising instructions that, when loaded and executed by the processor (Fig. 2, item 120), cause the processor to: 
receive an estimated or sensed speed of a motor  (Para. 0044, item, 114, 115,  117); 
WU do not teach but Tadano disclose extract a mechanical frequency component (Fig, 3, item 19) from the estimated or sensed speed (Fig. 3, item 17), the estimated or sensed speed including a combination of an expected speed (Para. 0014…A rotation phase/speed detector section 17 performs conversion from a rotation sensor signal abz of a rotational position sensor 18 such as an encoder, into information on the rotational speed .omega. and rotational phase .theta..) and the mechanical frequency (See output of torque ripple extraction item 19) and Par 0058-0060; 
transform the mechanical frequency into direct quadrature (DQ) domain at the mechanical frequency (Para. 0012 See items 21, 22, 11 also Para. 0020, item 22 iqc*); 
control the mechanical frequency to zero (Para. 0056); and 
generate a dampening signal for torque (i.e. current command on the higher harmonic) based upon the controlled mechanical frequency (Para. 0056).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extract a mechanical frequency component from the estimated or sensed, the estimated or sensed speed including an expected speed and the mechanical frequency as per Tadano, the motivation being that the torque ripple of electric machine can be suppressed with improved inverter response and greater precision.

Regarding claim 16, Tadano teach the method of Claim 15, further including generating the dampening signal by converting the controlled mechanical frequency at zero to DQ domain at an electrical frequency. (Para. 0056)

Regarding claim 17, Tadano teach the method of Claim 16, further including feeding forward the converted mechanical frequency at zero to DQ domain at an electrical frequency to a next iteration of control. (Note, the next iteration of control of the mechanical frequency at zero to DQ domain takes place at the current vector control item 12)



Regarding claim 19, Tadano teach the method of Claim 15, further including extracting the mechanical frequency component from the estimated or sensed speed by applying a notch filter. (Para. 0065)

Regarding claim 20, Tadano teach the method of Claim 15, further including, upon feedback of speed and position of the motor, removing the mechanical frequency from the speed and position of the motor for a next execution of motor control. (Para. 0065)
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the secondary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEVON A JOSEPH/Examiner, Art Unit 2846   
 
/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846